BERDON, J.,
concurring. Although I concur in the result, on the facts of this case, I would not reach the important constitutional issue of whether a criminal defendant has a right to a presentence investigation report at sentencing. Because sentencing is a critical stage of a criminal proceeding; Gardner v. Florida, 430 U.S. 349, 358, 97 S. Ct. 1197, 51 L. Ed. 2d 393 (1977); a criminal defendant “has a legitimate interest in the character of the procedure which leads to the imposi*582tion of sentence even if he may have no right to object to a particular result of the sentencing process” as long as it is sanctioned by law. Id. It is important, not only from the perspective of the defendant whose liberty is at stake, but also from the vantage point of the state, which represents the public’s interest, that the sentencing judge have before him or her all the information regarding the defendant that is necessary to make an informed decision. Additionally, it is important that this information be gathered and evaluated by a professionally trained probation officer who is detached from the advocacy of both the defendant and the state.
Despite the fact that the court’s failure to order and consider a presentence investigation report at sentencing was improper, I find it unnecessary to reach the constitutional issue in this case because this error was harmless beyond a reasonable doubt. Not only was the sentencing court well informed as to the circumstances of the defendant’s immediate offense because it had presided over the trial itself, but the court also had access to a comprehensive presentence report that was prepared one year earlier concerning the defendant’s criminal record and social history. That information, which was relatively current, adequately substituted for the presentence investigation report that the court should have ordered in this case.
Accordingly, I concur in the result.